           Case 3:21-cv-04326-EMC Document 22 Filed 08/16/21 Page 1 of 1




 1   SINGER CASHMAN LLP
       Benjamin L. Singer (Bar. No. 264295)
 2     bsinger@singercashman.com
 3     Evan N. Budaj (Bar No. 271213)
       ebudaj@singercashman.com
 4   505 Montgomery Street, Suite 1100
     San Francisco, California 94111
 5   Telephone:    (415) 500-6080
     Facsimile:    (415) 500-6080
 6
     Attorneys for Plaintiff Software Research, Inc.
 7
                                         UNITED STATES DISTRICT COURT
 8
                                       NORTHERN DISTRICT OF CALIFORNIA
 9
10                                            SAN FRANCISCO DIVISION

11   SOFTWARE RESEARCH, INC.,                                           CASE NO. 3:21-CV-4326-EMC

12                     Plaintiff,                                       NOTICE OF DISMISSAL PURSUANT
     v.                                                                 TO FRCP 41(a)(1)(A)(i)
13
14   UIPATH, INC. AND DOES 1 THROUGH
     10,
15
                       Defendants.
16
17
18
            Pursuant to FRCP 41(a)(1)(A)(i), no Defendant having served an answer or a motion for
19
     summary judgment, Plaintiff Software Research, Inc. hereby voluntarily dismisses this action without
20
     prejudice.
21
22
      Date: August 13, 2021                               Respectfully submitted,
23                                 ISTRIC
                              TES D      T C SINGER CASHMAN LLP
24                          TA
                                                      O
                       S




                                                          By:
                                                       U
                      ED




25
                                                        RT




                                                                 Benjamin L. Singer
                                        TED
                  UNIT




26                                  GRAN                         Evan Budaj
                                                                 Attorneys for Plaintiff Software Research, Inc.
                                                                R NIA




27
                                                 . Chen
                                        dward M
                  NO




28                              Judge E
                                                              FO
                   RT




                                                          LI




                           ER
                      H




                                                       A




                                N                         C
                                        NOTICE OF DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(i)
                                                  F
                                    D IS T IC T O   CASE NO. 3:21-CV-4326-EMC
                                          R
